PARKER, Judge.
 Appellant’s demand for a jury trial was properly denied. Blue Jeans Corp. v. Clothing Workers, 275 N.C. 503, 169 S.E. 2d 867 (1969). Evidence presented at the hearing on return of the show cause order fully supports the court’s findings of fact, and the only question presented by this appeal is whether those findings in turn support the judgment rendered. We hold that they do. G.S. 5-1 (4) is as follows:
*54G.S. 5-1. “Any person guilty of any of the following acts may be punished for contempt:
* * * #
“ (4) Willful disobedience of any process or order lawfully issued by any court.”
Respondent admitted she was present in court and heard Judge Clark order the jurors not to discuss the pending criminal case with anyone. She also admitted her relationship to the defendant in that case and her acquaintanceship with one of the jurors. Her defense was simply to deny she had made any telephone call to the juror. On competent evidence the court found to'the contrary. Her conduct in making the call was a direct violation of the court’s order given in open court while she was present and of which she was fully aware. We hold that that order was binding upon her as well as upon the jurors to whom it was expressly directed. The judgment appealed from is
Affirmed.
Chief Judge Brock and Judge Baley concur.